Exhibit 10.1

CODORUS VALLEY BANCORP, INC.

2007 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

The Grantee identified below has been granted an Award under the Restricted
Stock provisions of the 2007 Long-Term Incentive Plan of Codorus Valley Bancorp,
Inc. (the “Plan”). The purpose of this Agreement is to communicate to the
Grantee the specific terms of that Award, to serve as evidence of the Plan
rights that have been awarded, and to obtain the Grantee’s acknowledgment of the
Award and agreement to be bound by the Plan’s provisions. This Agreement is to
be interpreted and applied in conjunction with the provisions of the Plan which
is incorporated by reference herein.

I.                     Name of Grantee: Craig L. Kauffman II.                 
Date of Grant: August 16, 2018 III.               Total Number of Shares Covered
by the Restricted Stock Award: 1609 IV.              

Restriction Period Start and End Dates (the Restricted Stock shall vest as
follows:

1/3 will vest August 16, 2019

1/3 will vest August 16, 2020

1/3 will vest August 16, 2021

 

Start: August 16, 2018

End: August 16, 2021

V.                  Consequences of Termination of Employment During  the
Restriction Period: As provided in the Plan

 

All dividends paid in respect of shares of Restricted Stock shall be reinvested
in shares of the Company’s common stock, which shall be similarly restricted.

The foregoing Award was duly made by the Board of Directors of Codorus Valley
Bancorp, Inc. pursuant to the terms of the Plan, effective as of the date of
grant indicated above. 



  CODORUS VALLEY BANCORP, INC.       By: /s/ Larry J. Miller   Title: Chairman
of the Board of Directors    







 

Grantee’s Receipt and Acknowledgment

 

By signing below, the Grantee hereby acknowledges receipt of a copy of this
Agreement and the Plan and agrees to be subject to the terms and conditions of
this Agreement and the Plan.

 

 

Date: ____________________________ /s/ Craig L. Kauffman   Name: Craig L.
Kauffman   TIN: ###-##-####









 

 

 